Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION              
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 11,328,730.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except transmitting requests to join the teleconference space to the two or more communication devices as well as storing in the computer memory, identification information for each of the two or more communication devices.


Allowable Subject Matter
Claims 1-20 are allowed after overcoming the rejection on the ground of nonstatutory obviousness-type double patenting.
The following is an Examiner's statement of reasons for allowance:
            The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claim 1, all prior art fail to teach or suggest, alone or in combination, the recited system that allows two or more communication devices, each of the two or more communication devices configured to store recorded local device audio data, receive inbound audio and visual data from at least one other communication device, generate a local device transcript from the recorded local device audio data and generate a selectable display of a teleconference view or a transcript view; and a computer coupled with a database and comprising a processor and memory, the computer configured to: generate a teleconference space; identify two or more users based on corresponding communication device data gathered from the two or more communication devices participating in the teleconference space; merge the local device transcript from each of the two or more communication devices into a master audio transcript; transmit the master audio transcript to each of the two or more communication devices; and display, in response to a selection of the selectable display, the transcript view of the master audio transcript from each of the two or more telecommunication devices or the teleconference view of the visual data.  No prior art was found that discloses or teaches the limitations of claim 1.
            As to independent claims 8, and 15, all prior art fail to teach or suggest, alone or in combination, the recited computer-implemented method and non-transitory computer-readable storage medium embodied with software, the software when executed that allows configuring each of two or more communication devices to store recorded local device audio data, receive inbound audio and visual data from at least one other communication device, generate a local device transcript from the recorded local device audio data and generate a selectable display of a transcript view or a teleconference view; generating, using a computer coupled with a database and comprising a processor and memory, a teleconference space in which the two or more communication devices participate; identifying, by the computer, two or more users based on corresponding communication device data gathered from the two or more communication devices participating in the teleconference space; merging the local device transcript from each of the two or more communication devices into a master audio transcript; transmitting the master audio transcript to each of the two or more communication devices; and displaying, in response to a selection of the selectable display, the transcript view of the master audio transcript from each of the two or more telecommunication devices or the teleconference view of the visual data.  No prior art was found that discloses or teaches the limitations of claims 8 and 15.
            Claims 2-7, 9-14 and 16-20 are dependent upon claims 1, 8 and 15, respectively, therefore, claims 2-7, 9-14 and 16-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S. ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Mon to Fri from 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                     MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
November 19, 2022